                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      WAI Y. WONG,                                  Case No. 19-cv-00534-MMC
                                                       Plaintiff,
                                  8
                                                                                       ORDER OF DISMISSAL
                                                  v.
                                  9

                                  10     RASH, CURTIS & ASSOCIATES,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff having advised the Court that the parties have agreed to a settlement of

                                  14   this cause,

                                  15          IT IS HEREBY ORDERED that plaintiff's claims alleged against defendant herein

                                  16   be dismissed without prejudice; provided, however, that if any party hereto shall certify to

                                  17   this Court, within ninety days, with proof of service of a copy thereof on opposing

                                  18   counsel, that the agreed consideration for said settlement has not been delivered over,

                                  19   the foregoing Order shall stand vacated and this cause shall forthwith be restored to the

                                  20   calendar for further proceedings as appropriate.1

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: August 29, 2019
                                                                                               MAXINE M. CHESNEY
                                  24                                                           United States District Judge
                                  25

                                  26
                                  27          1
                                               Nothing herein is intended to preclude the parties from subsequently filing a
                                  28   stipulated dismissal with prejudice. (See Pl.'s Notice at 1:23-24.)
